By the Court.—Ingraham, P. J.
The case of White v. Anthony (23 N. Y., 164), decides that on an appeal from an order, the costs in the court of appeals are the same as on a judgment. We must follow that case until we have an authorized decision to the con trary. The rule has been, when the court intended to depart from this case, to specify in the order the amount of costs allowed.
The disbursements are erroneous, being charged for as if there were an entry of judgment. Those items, *459amounting to three dollars and seventy-nine cents, must be deducted, and the adjustment as to the balance affirmed.